In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-517 CV

____________________


DP SOLUTIONS, INC., Appellant


V.


ROLLINS, INC., Appellee




On Appeal from the County Court at Law No. 2
Angelina County, Texas

Trial Cause No. 12502




MEMORANDUM OPINION (1)
	The appellant and cross-appellee, DP Solutions, Inc., and the appellee and cross-appellant, Rollins, Inc., filed a joint motion to dismiss this appeal.  The parties allege they
have settled all disputes and desire to dismiss this appeal.  The Court finds that the motion
is voluntarily made by the parties through their attorneys of record prior to any decision
of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1), (2).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED.  All costs are assessed against the incurring party.
 
										PER CURIAM

Opinion Delivered May 20, 2004
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.